Title: To John Adams from John Rutledge, 23 August 1798
From: Rutledge, John
To: Adams, John



Dear Sir
New Port August 23d. 1798

I some days ago had the honor of receiving the letter you did me that of writing to me on the thirteenth instant, & am persuaded my fellow Citizens of Charleston will be highly gratified by the promt attention with which you have favored their recommendation of Captain Cross. My brother Mr States Rutledge, an honorable & a well educated young man, seventeen years of age, desires to obtain an appointment in the american Navy, & I take the liberty of requesting that he may be appointed a lieutenant in the corps of marines, or a midshipman on board either of the United States or Constellation frigates. When General Pinckney went to france my brother, who was then in england, was placed under his direction & by him sent to an academy at Saint Germains in the neighbourhood of Paris: as soon as a rupture between America & France appeared to be inevitable, my brother discovered so much anxiety to return to his country, & engage in the contest, that General Pinckney, in gratification of his wishes, sent him from Bourdeaux to Charleston; after having obtained the permission of his friends there to go into the Navy he came on to this place, where he arrived the day before yesterday, to solicit my exertions to obtain him an appointment. My brother will repair, at the shortest notice, on board of the Ship to which he may be appointed, & I have taken the liberty of mentioning the United States and the Constellation merely because I am personally acquainted with their Commanders. The gentleman in whose favor this application is made is a remarkably fine youth; his love to his country appears uppermost in his affection, & I think I may safely pledge myself he will never turn his back, where he should shew his face, in the day of battle. I ask pardon Sir, for taking up so much of your time (which is always precious) & will intrude no longer than to request that you will be so kind as to present Mrs Rutledge’s & my respectful compliments to Mrs. Adams, & to offer you at the same time the homage of those sentiments of respect & veneration with which I have the honor to be / Your most obedient / and humble Servant

J: Rutledge, Junr.